Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-25 are rejected under 35 U.S.C. 101 because the claimed invention is directedto a judicial exception in the form of an abstract idea, specifically a mental process, without significantly more.
configured to separate a signal by quadrature detection into a first signal component and a second signal component, configured to determine a center point of an arc-shaped trajectory formed by change over time of the first and second signal components on a coordinate plane in which a first coordinate axis corresponds to the first signal component and a second coordinate axis corresponds to the second signal component, and configured to calculate a displacement amount of a brain tissue of the patient based on change over time of a phase angle between the first and second signal components, which is determined based on the center point.”
Following step 2A of the two-prong analysis, it was determined that this judicial exception is not integrated into a practical application because it merely provides instructions to implement an abstract idea.  The limitations listed above, under the broadest reasonable interpretation, cover performance of the limitations in the mind, mental process.
Following step 2B of the two prong test, the controller element  is not sufficient to amount to significantly more than the judicial exception because it simply involves which represent insignificant extra-solution activity.
The dependent claims 24-25 fails to provide steps and elements that provide and amount to significantly more


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10, 12-14, 17, 20-25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 it is set forth to determine whether the brain swelling or shifting is “normal”; the term normal is a relative term which makes the claim indefinite.
In claim 23, it is unclear if the transducer is part of the measuring apparatus; the claims appears to not have such element positively set forth.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

		
Claims 1, 3-4, 6, 7, 10, 12, 21-22 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Mourad et al. (US 2006/0079773, hereinafter Mourad) in view of Levinson et al. (US 2017/0319099).

With respect to claims 1, 21 Mourad discloses an apparatus for determining at least one of brain swelling and shifting in a patient, (see abstract, “Systems and methods for assessing a physiological parameter of a target tissue wherein a pulse of focused ultrasound is applied to a target tissue site thereby inducing oscillation of the target tissue. By these systems and methods, a property of an acoustic signal emitted from the oscillating target tissue is measured and related to a physiological property of the tissue. Specific applications for systems and methods of the present invention include the assessment and monitoring of intracranial pressure (ICP), arterial blood pressure (ABP), CNS autoregulation status, vasospasm, stroke, local edema, infection and vasculitus, as well as diagnosis and monitoring of diseases and conditions that are characterized by physical changes in tissue properties.” comprising:
an attachment structure configured to attach  an ultrasound transducer  adjacent the brain of the patient for monitoring of the brain (see Fig. 2); and
a controller configured to receive information indicating location of a first brain tissue portion relative to a second brain tissue portion by the ultrasound transducer and to determine whether an intracranial pressure of the patient increases based on change over time of the information (see para. 0066, 0075, 0171, 0185, see for example in para. 0075, “In both "active" and "passive" modes, single or multiple interrogation signals administered from different places and/or at different times may insonify single or multiple target tissue sites. Acoustic properties of the insonated target tissue may be assessed, by acquiring scatter or emission data, simultaneously and/or sequentially, to evaluate intrinsic and/or induced tissue displacement, or associated biological responses. In some embodiments, the absolute values for intrinsic and/or induced tissue displacement may be useful, while in other embodiments, intrinsic and/or induced tissue displacement determinations are evaluated by comparison of acquired data to empirically determined standards, by comparison to data acquired from different target tissue sites at the same or different time points, and/or by comparison to data acquired from target tissue sites over time. Active and passive modes may be used separately, or in combination, to assess target tissues.).
the controller is configured to determine whether the at least one of brain swelling and shifting is normal based on the information (see para. 0205, “Alternatively, an integrated unit that combines the above two components and a processor may be assembled using available commercial components, thus providing simultaneous displays of ABP, ICP, and autoregulation. FIG. 8 illustrates sample device output display for monitoring ICP, ABP and autoregulation status. The ICP output is expressed in mm Hg over time, ABP output is expressed as mm Hg over time, and may include a breakdown of systolic, diastolic and mean blood pressure, and autoregulation is expressed as a correlation factor R that is proportional to ICP and ABP over time. For each of the parameters, a status (normal, abnormal, etc.) display may be provided, and an alarm may be provided and set to be activated when a parameter exceeds or falls below predetermined threshold values.”

However, Mourad fails to teach at least one of position and orientation of a skull of the patient which is monitored by an accelerometer.
Levinson discloses a continuous fluid monitoring of the brain and cerebrospinal fluid using ultrasound (see para. 163, “The present device could be combined with other monitoring technologies, such as, but not limited to, ECG, EEG, pulse oximetry, ultrasound,”) in which the the skull movement is tracked VIPS could also be added to helmets, caps, headbands, or applied directly to the head, and could detect the movement of the brain within the skull during the impact. This could be used instead of accelerometers, but would be most effective if used in conjunction with accelerometers. Monitoring brain movement within skull with VIPS would provide a better measure of potential for brain injury than accelerometers alone.”).
It would have been obvious to one skilled in the art to have further modify Mourad with the teachings of Levinson for detecting and determining brain movement in cerebrospinal fluid and to further use accelerometer to determine patients movement because doing so will allow for determining bleeding or edema in the brain (para. 0006).
With respect to claim 3, Mourad fails to explicitly teach that the transducer is configured to be attached using an elastic band, however, Mourad does discloses that the transducer is attached to the patient’s skull using a helmet. It would have been an obvious matter of design choice to just substitute the helmet for an elastic band in order to secure the ultrasound to the skull.

With respect to claim 4, Mourad discloses not using data that maybe having respiratory and cardiac cycle noise (see para. 0075, 0081)
With respect to claim 6, Mourad further comprising: a patient monitor including a casing and a video display, the patient monitor configured to monitor patient parameters including SpO2, CO2, and Blood Pressure, wherein the 
 With respect to claim 7, Mourad provides an alarm if the determine parameters exceed a set threshold (see para 0205, 0207).
With respect to claims 10, 12 Mourad discloses having a patient monitor which displays data obtained by the ultrasound probe controlled by the controller (see para. 0205)
    PNG
    media_image1.png
    467
    650
    media_image1.png
    Greyscale



With respect to claims 21, Mourad discloses the apparatus in claim 1, but fails to explicitly teach for the controller to determine that the brain is floating normally in a cerebrospinal fluid when the information is in concert with the at least one of position and orientation of a skull of the patient which is monitored by an accelerometer and as recited in claim 22, wherein the controller is configured to use movement of the at least one of the head and a chest, which is monitored by an accelerometer attached to at least one of the head and the chest of the patient, to calculate positional relationship between the first brain tissue portion and the second brain tissue portion.
Levinson discloses a continuous fluid monitoring of the brain and cerebrospinal fluid using ultrasound (see para. 163, “The present device could be combined with other monitoring technologies, such as, but not limited to, ECG, EEG, pulse oximetry, ultrasound,”) in which the the skull movement is tracked by an accelerometer (see para. 0023, 0133, 0134, 0184, “VIPS could also be added to helmets, caps, headbands, or applied directly to the head, and could detect the movement of the brain within the skull during the impact. This could be used instead of accelerometers, but would be most effective if used in conjunction with accelerometers. Monitoring brain movement within skull with VIPS would provide a better measure of potential for brain injury than accelerometers alone.”).


Allowable Subject Matter
Claims 5, 13-14, 17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Furthermore, claims 5, 13-14, 17, 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) filed 01/25/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782.  The examiner can normally be reached on Monday-Friday 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHLEY BURAN can be reached on 571-270-5284.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793